DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-22 are pending.
Claim 2 is cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 9-10, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosskamp et al (“Rosskamp”) (US 2005/0028458) in view of Reichert et al (“Reichert”) (US 2003/0074859) and Goodwin et al (“Goodwin”) (US 2014/0087098).
Re claim 1, Rosskamp discloses a door ([0031]) comprising: 
a first skin (Fig. 3 84, or 178) providing a first outer door surface (surface of 84 and/or 178); 
a second skin (86, or 178) providing a second outer door surface (surface of 86 and/or 178); 
two stiles (93, 95, see [0039] disclosing that Fig. 3 applies to 92-95) aligned in parallel along a first direction (vertically, Fig. 2) and disposed at least partially between (Fig. 3) the first skin (84) and the second skin (86), wherein at least one stile (93, 95) defines a vent (134) therein; and 
a gas permeable membrane (140, [0046]) disposed on the at least one stile (93, 95), the gas permeable membrane (140) covering (Fig. 3) the vent (134), 
but fails to disclose a core comprising a foam material disposed between the first skin and the second skin, the gas permeable membrane contacting the core, wherein the gas permeable membrane is permeable to gas, but not liquids or solids.
However, Reichert discloses a core (32) comprising a foam material ([0012]) disposed between the first skin (24) and the second skin (24), the gas permeable membrane (48, Rosskamp: 140) contacting the core (32).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the door of Rosskamp with a core comprising a foam material disposed between the first skin and the second skin, the gas 
 In addition, Goodwin discloses wherein the gas permeable membrane (32) is permeable to gas, but not liquids or solids ([0030] is moisture impervious and thus also solids, [0033] disclosing 32 has gas permeability).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the door of Rosskamp wherein the gas permeable membrane is permeable to gas, but not liquids or solids as disclosed by Goodwin in order to control the unit performance lifetime ([0033]), and to prevent moisture intrusion leading to failure, as moisture/solid impervious membranes are very well known and common in the art.    
Re claim 3, Rosskamp discloses the door of claim 1, wherein the vent (134) is along a longitudinal direction (vertically) of the at least one stile (93, 95) defining the vent (134).
Re claim 4, Rosskamp discloses the door of claim 1, further comprising two rails (92, 94) aligned in parallel (Fig. 2) along a second direction (horizontally), the second direction (horizontally) is perpendicular to (Fig. 2) the first direction (vertically).
Re claim 5, Rosskamp discloses the door of claim 4, wherein at least one of the two rails (93, 95) defines a first through hole (620) along the first direction (vertically), which is connected to the vent (134).
Re claim 6,
Re claim 9, Rosskamp discloses the door of claim 1, wherein the gas permeable membrane (140 includes a non-woven polymer backing ([0046]) providing gas permeability ([0046]), and is selectively coated with an adhesive ([0047]) in areas contacting the at least one stile (93, 95) on a first side (of 140) of the gas permeable membrane (140).
Re claim 10, Rosskamp discloses the door of claim 1, further comprising a glazing unit (84, 86, when the skins are interpreted as 178) having at least glass pane (84, 86) mechanically coupled (Fig. 2-3) with the first skin (178) and the second skin (178).
Re claim 15, Rosskamp discloses a door ([0031]) comprising: 
a first skin (Fig. 3 84, or 178) providing a first outer door surface (surface of 84 and/or 178) and a second skin (86, or 178) providing a second outer door surface (surface of 86 and/or 178); 
two stiles (93, 95, see [0039] disclosing that Fig. 3 applies to 92-95) and two rails (92, 94), wherein at least one stile (93, 95) defines a vent (134) therein; and 
a gas permeable membrane (140, [0046]) disposed on the at least one stile (93, 95), the gas permeable membrane (140) covering (Fig. 3) the vent (134);
the two stiles (93, 95), the two rails (92, 94) and the first and second skins (84, 86 and/or 178) assembled (Fig. 2);
but fails to disclose injecting a foamable material so as to form a core comprising a foam material between the first skin and the second skin, the gas permeable membrane contacting the foam material in the core, wherein the gas permeable membrane is permeable to gas, but not liquids or solids, and making in a method.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the door of Rosskamp with a core comprising a foam material disposed between the first skin and the second skin, the gas permeable membrane contacting the core as disclosed by Reichert in order to maintain spacing between the skins (Abstract).  
In addition, Goodwin discloses wherein the gas permeable membrane (32) is permeable to gas, but not liquids or solids ([0030] is moisture impervious and thus also solids, [0033] disclosing 32 has gas permeability).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the door of Rosskamp wherein the gas permeable membrane is permeable to gas, but not liquids or solids as disclosed by Goodwin in order to control the unit performance lifetime ([0033]), and to prevent moisture intrusion leading to failure, as moisture/solid impervious membranes are very well known and common in the art.    
In addition, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the door of Rosskamp to be made in a method such as by providing, applying, assembling and injecting, in order to provide a final product, as is the normal and logical manner of making and assembly.  
Re claim 16, Rosskamp as modified discloses the method of claim 15, wherein the foamable material (Reichert: 32) is injected into (as modified above) a cavity (Rosskamp: between 86 and 84) defined by the first skin (84 and/or 178), the second skin (86 and/or 178), the two stiles (93, 95), and the two rails (92, 94). 
Re claim 17, Rosskamp as modified discloses the method of claim 15, wherein at least one of the two rails (93) defines a first through hole (620) along the first direction (vertically), which is connected to the vent (134) and configured to vent air and gas during the injecting step (602 is capable of venting during injecting as it is a vent hole).
Re claim 18, Rosskamp as modified discloses the method of claim 17, wherein the at least one of the two rails (93) defines a second through hole (620) along the first direction (vertically), and the foamable material (Reichert: 32) is injected from (as modified above) the second through hole (620).

Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosskamp et al (“Rosskamp”) (US 2005/0028458) in view of Goodwin et al (“Goodwin”) (US 2014/0087098).
Re claim 11, Rosskamp discloses a vented building component (Fig. 3, [0031]) comprising: 
a body (93) extending from a first end (top of 93) to a second end (bottom of 93) and having a first side (side of 93 at 102), the first side (side of 93 at 102) defining a vent (134) along at least a length (length of 93) thereof that extends to the first side (side 134);

but fails to disclose wherein the gas permeable membrane is permeable to gas, but not liquids or solids.
However, Goodwin discloses wherein the gas permeable membrane (32) is permeable to gas, but not liquids or solids ([0030] is moisture impervious and thus also solids, [0033] disclosing 32 has gas permeability).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the door of Rosskamp wherein the gas permeable membrane is permeable to gas, but not liquids or solids as disclosed by Goodwin in order to control the unit performance lifetime ([0033]), and to prevent moisture intrusion leading to failure, as moisture/solid impervious membranes are very well known and common in the art.    
Re claim 12, Rosskamp discloses the vented building component of claim 11, wherein the vented building component is a vented stile or rail for a door.
Re claim 13, Rosskamp discloses the vented building component of claim 11, wherein the gas permeable membrane (140) includes a non-woven polymer backing  ([0046]) providing gas permeability ([0046]).
Re claim 14, Rosskamp discloses the vented building component of claim 11, wherein one side of the gas permeable membrane (140) is selectively coated with an adhesive ([0047]) configured to be bonded with the body (93) in area contacting the body (93).
Allowable Subject Matter
Claims 7-8 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claims 21-22 are allowed.

Response to Arguments 
Objections to the Specification:  Applicant’s argument with respect to the Specification objections is persuasive and objection to the Specification is hereby withdrawn.
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 102/103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Regarding claim 1, Applicant first argues the amended features thereof.  This language is addressed in view of the newly relied upon reference or references above.  
Applicant further argues that the primary reference fails to teach the gas permeably membrane covering the vent.  Applicant argues that the gas permeable membrane is between the core and vent and separates the core and vent.  However, this is a feature which is not claimed.  The Office Action relied upon feature 140 as the membrane, and 134 as the vent.  The claim does not recite or require any juxtaposition, contact, disposition, or point of reference for the membrane with respect to the vent.  All 
Applicant next argues that the skins cited in the Office Action are glass sheets and thus not skins of a door.  The glass sheets relied upon in the Office Action are “skins.”  In addition, the reference specifically contemplates use of the invention with doors.  Thus, the glass sheets constitute skins of a door.  Applicant has not claimed any particular material of the skins.  
Applicant’s argument concerning claim 9 has been considered.  Claim 9 requires that the gas permeable membrane includes a non-woven polymer backing and is coated with an adhesive.  This feature is specifically taught in the cited paragraphs.  [0046] discloses that the barrier 140 may be PVC or metal.  These are non-woven polymers which is applied over base 102.  PVC is a polymer.  Thus, 140 is a non-woven polymer backing.  Moreover, [0047] discloses methods of application of 140 to the various members including tape and adhesives.  As such, the reference discloses the gas permeable membrane including a non-woven polymer backing and being coated with an adhesive.
Applicant next argues that Reichert fails to disclose a gas permeable membrane because “49” is adhesive.  The citation to 49 was a typographical error, and as correctly pointed out by Applicant, 48 is a vapor barrier.  Regardless, the newly cited reference above discloses Applicant’s newly claimed particulars regarding the claimed membrane.  
Applicant next argues that there is no motivation to combine Rosskamp and Rechiert, and that the modification teaches away from the claimed invention, and that the combination renders them unsatisfactory for their intended purpose.  Applicant has 
Applicant arguments concerning the new claims are moot in view of the indication of allowable subject matter in the above.  
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635


/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635